Citation Nr: 9912398	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  90-44 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Evaluation of residuals, fracture, left clavicle status 
post resection, distal end, currently evaluated as 20 percent 
disabling.

2.  Evaluation of residuals, scars, left clavicle status post 
resection, distal head, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1967 to December 1973.  An additional 1 year and 10 
months plus, of non-verified military service is noted on the 
veteran's DD 214 in file.

This appeal arises from rating actions in June 1989, 
September 1990, and August 1997.  A supplemental statement of 
the case (SSOC) for a 38 U.S.C.A. § 1151 claim was issued in 
April 1995, and a September 1990 statement of the case (SOC) 
and a September 1997 SSOC were issued for the increased 
rating claim.
 
Based on the appellant's June 1990 notice of disagreement 
(NOD), February 1991 VA Form 9, substantive appeal, and 
arguments submitted by the appellant's representative on 
January 1998 and February 1998, the Board of Veterans' 
Appeals (Board) Decision of March 1998, denied four of five 
of the veteran's claims as not well-grounded. 

A rating action in August 1997 granted a 20 percent 
evaluation for residuals of a fracture of the left clavicle, 
status-post resection of the distal end.  Previously, the 
appellant's left clavicle disability had been rated as 
noncompensable by rating action of January 1974, and 10 
percent disabling by rating action of May 1978.  The 
appellant's claim, as to this issue, was addressed in the 
Remand portion of the Board's March 1998 Decision.  At that 
time, the Board also noted that the August 1997 rating 
decision failed to include a separate disability rating for 
tender and painful scars, as previously encompassed in a May 
1978 rating decision.  A September 1998 rating decision, 
which continued the 20 percent evaluation for the appellant's 
left clavicle disability and granted a 10 percent evaluation 
for tender and painful scars; a September 1998 SSOC, which 
addressed the left clavicle disability; and a November 1998 
RO letter, which addressed the tender and painful scars 
disability, are of record.  The Board finds that these issues 
were either explicitly or implicitly included in the 
veteran's June 1990 NOD and February 1991 substantive appeal.  
As to the appellant's left clavicle disability, since he 
continues to disagree with the current rating assigned, the 
claim of an increased rating above 20 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  As to 
the appellants evaluated disability of tender and painful 
scars, the 10 percent evaluation is the maximum evaluation. 
Thus, to the extent other diagnostic codes may be considered, 
both issues are the subjects of the Board's Decision and 
review herein.  


FINDING OF FACT

The veteran's symptomatology associated with residuals, 
fracture/scars, left clavicle status post resection, distal 
end do not more nearly resemble that of the next highest 
evaluations under any of the appropriate rating codes.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
increased evaluation for status post fracture of the left 
clavicle in excess of 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.20, 
4.27, 4.7, 4.71a, Diagnostic Code 5299-5203 (1998).

2.  The criteria for a 10 percent evaluation for the 
residuals, scars, left clavicle status post resection, distal 
end is warranted; the criteria for an evaluation in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for an increased rating for residuals, 
status post fracture of the left clavicle and service 
connected scars are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate 
schedular evaluations of the veteran's disabilities at issue 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 
Vet. App. 90, 91 (1990).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

In addition, where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).



BACKGROUND

The Board notes that the left clavicle disability, when 
service-connected in January 1974, was rated noncompensable, 
under code 5299.  At that time, service medical records 
revealed a 1970-fractured left clavicle that was not shown to 
be disabling at service discharge. 

VA outpatient treatment reports, dated February 1978, 
revealed an L shaped scar on the left shoulder as a result of 
two prior surgeries.

The Board notes that on VA examination in March 1978, 
examination of the left shoulder revealed a "freshly" 
diagonal scar from the inferior portion of the arm up to the 
clavicle, measuring 3 inches in length. The scar was 
described as very wide, slightly tender and somewhat adhered 
to the underlying structures. There was also a curvilinear 
scar at the area of the area of the left deltoid muscle, 
approximately L shape in nature and measuring 5 inches. It 
was also somewhat tender to palpation and adhered to 
underlying structures.

A March 1978 VA examination of the veteran's fractured left 
clavicle with resection distal left end noted the veteran's 
limitation of motion, more on abduction, and complaints of 
intermittent pain.  Range motion findings included normal 
adduction, with abduction limited to about 55 degrees; 
backward and inward movement were normal; and no swelling or 
crepitation.  Radiographic evidence revealed a screw, which 
stabilized the fracture, and calcification of the ligaments 
going to the coracoid process of the left scapula.  The 
shoulder joint was intact.  The examiners diagnoses included 
residuals, postoperative fracture of left clavicle with 
subjective and objective findings, moderately severe in 
nature.  

When a 10 percent evaluation was assigned by rating action in 
May 1978, following the above noted examination in March 
1978, the Diagnostic codes were 5299, 5203 (impairment of the 
clavicle), and 7804 (tender and painful scars).

VA outpatient treatment reports from June, July and October 
1982 to January 1983 are of record and reveal treatment for 
various disabilities.  

The veteran's February 1989 VA examination of the veteran's 
left shoulder revealed a transverse and vertical incision, 
both of which were slightly widened; otherwise, well-healed.  
Upon attempted palpation along the clavicle, the examiner was 
neither able to detect the resected area not the internal 
fixation devise.  Range of motion findings revealed external 
rotation to nearly 90 degrees; internal to nearly 90 degrees; 
abduction to approximately 170 degrees and flexion to 170 
degrees.  Distal neurological function was intact.   The 
examiner's diagnoses included history of fracture, left 
distal clavicle, ultimately requiring partial resection and 
internal fixation (fixation device retained) with some 
symptoms of discomfort.

VA radiographic evidence of the veteran's left shoulder 
girdle, dated February 1989, revealed a large mass of calcium 
interposed between the lateral end of the clavicle and the 
coracoid process with incomplete bridging of the space, 
secondary to an old injury to the coracoclavicular and other 
ligaments attached around the coracoid, acromion and 
acromioclavicular joint areas.  The examiner noted additional 
findings associated with a single screw that had been 
inserted through the distal third of the clavicle.  The 
radiologist noted that the shoulder joint was intact, with no 
pathologic variations otherwise noted.

VA outpatient treatment reports, including reports dated 
April 1988, to June 1993, reveal treatment for various 
disorders.  Pertinent entries on February 1991 include left 
shoulder range of motion findings of external rotation at 35 
degrees, internal rotation at T6, abduction at 135 degrees, 
and forward flexion at 140 degrees.  Left shoulder range of 
motion findings on March 1991 include 180 degrees forward 
flexion, 90 degrees of internal and external rotation, with 
pain of minor joint while laying down on the left side; and 
March 1991 radiographic results that revealed no remarkable 
findings other than a metallic screw fixing coracoid process 
to distal clavicle with bony formation.     

Upon VA examination in July 1997, the veteran's range of 
motion was noted to be reduced on flexion to 120 degrees with 
pain; internal rotation to 12 degrees and external rotation 
to 30 degrees.  Pain over the scar and functional limitation 
were also noted.  Neurovascular examination results were 
normal.  Radiographic evidence revealed a 4/5 screw in place, 
with a healed distal clavicle fracture.  AC joint arthritis 
and mild glenohumeral joint arthritis were also noted.  The 
examiner's diagnoses included distal clavicle fracture with 
rotator cuff tear and limited range of motion with pain.  

The August 1997 rating action assigned a 20 percent 
evaluation for the left clavicle disability using Diagnostic 
Codes 5299-5203.  

The veteran's August 1998 VA examination included the 
examiner's review of the veteran's claims file.  During the 
veteran's August 1998 VA examination, an S-shaped scar was 
noted.  The scar started out as an 8 centimeter arm in the 
deltopectoral groove, which was indented, and went up to the 
clavicle, then turned around the distal clavicle and acromial 
arch for another 12 centimeters.  The total length of the 
scar was 20 centimeters, which broadened to approximately 1 
centimeter at its widest width.  There was no keloid 
formation.  Atrophy of the supraspinatus and infraspinatus 
muscles were noted.  There was a deepening in the 
subclavicular area and a scar where there was adherence to 
the underlying tissues.  Also noted was the absence of the 
normal bony contours over the end of the distal clavicle when 
compared to the opposite side.  The skin itself was not 
adherent to the underlying structures.

The veteran's subjective complaints of progressive pain over 
his left shoulder were noted during his August 1998 VA 
examination.  Forward flexion of left shoulder was 180 
degrees, left abduction was 160 degrees actively and 
passively to 180 degrees with pain; left external rotation 
was 50 degrees actively and passively to 60 degrees with 
pain; internal rotation was L1 bilaterally; with range of 
motion which caused audible and palpable crepitus.  Positive 
impingement findings were noted.  Strength throughout both 
upper extremities was within normal limits.  Radiographic 
evidence revealed an abnormal distal clavicle with a screw 
placed from the coracoid into the distal clavicle.  The 
coracoclavicular are appeared to be bridged with bone.  The 
acromioclavicular joint was a bit widened and had 
degenerative changes in it.  There was a subacromial spur, 
with some slight upward subluxation of the humeral head in 
relation to the glenoid.  The examiner's diagnoses included 
impingement syndrome, left shoulder, mild to moderate; and 
post-traumatic arthritis, acromioclavicular joint, mild to 
moderate.  The examiner further noted that the veteran was 
unable to lift anything that weighed over 15-20 pounds and 
nothing over 5 pounds above the level of the shoulder.  The 
examiner related his findings to the veteran's 1970 injury.

The RO's November 1998 letter to the veteran provided 
notification of the grant of a protected and separately rated 
10 percent evaluation for his service connected scars based 
on their clear and unmistakable error in an August 1997 
rating decision.  The Board notes that this letter mistakenly 
referenced an August 1998 rating decision, which is intended 
to mean August 1997.  


I.  Analysis of residuals, fracture, left clavicle.

The Board initially notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected status post fracture of the 
right clavicle has been evaluated, by analogy, as 20 percent 
disabling under 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic 
Code 5299-5203, which provides such disability evaluation 
when there is malunion of the clavicle or scapula or rate on 
impairment of function of contiguous joint, or where there is 
a nonunion of the clavicle or scapula without loose movement.

Under Code 5201, a 20 percent evaluation is warranted for 
limitation of motion of either the major or minor arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation is warranted for the major arm and 20 percent for 
the minor arm if motion is possible to midway between the 
side and shoulder level.  A 40 percent evaluation for the 
major arm, or 30 percent evaluation for the minor arm, 
requires that motion be limited to 25 degrees from the side.  
See 38 C.F.R. § 4.71a.  In addition to consideration under 
the appropriate code, consideration is given to functional 
loss, pain, and weakness of the affected area.  See 38 C.F.R. 
§§ 4.40, 4.45.

Diagnostic Code 5203 provides that for impairment of the 
clavicle, where there is dislocation, or nonunion with loose 
movement, a 20 percent evaluation is warranted; for nonunion 
without loose movement, or for malunion, a 10 percent 
evaluation is warranted.  Impairment of the clavicle may also 
be rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

In the veteran's case, the most recent medical evidence shows 
that the residuals of his left shoulder fracture meet, but do 
not exceed, the criteria for a 20 percent schedular 
evaluation.  The Board's finding in this regard accounts for 
noted objective findings from the veteran's July 1997 VA 
examination.  With respect to the most recent medical 
evidence, which consist of the veteran's August 1998 VA 
examination, the veteran experienced pain in the left 
shoulder, but he was able to forward flex to 180 degrees 
(full range of motion); and abduct to 160 degrees (full range 
is 180 degrees), both of which are above shoulder level.    
See 38 C.F.R. § 4.71, Plate I.  In each instance, range of 
motion testing resulted in improvements in comparison to the 
July 1997 VA examination.  Although range of motion caused 
audible and palpable crepitus, and positive impingement was 
noted, strength throughout the upper extremities was within 
normal limits. Considering the degree of limitation of motion 
and objective evidence of pain resulting in slight weakness, 
the Board finds that the functional loss attributable to the 
veteran's post-operative residuals of left clavicle fracture 
warrants no more than the 20 percent evaluation currently 
assigned under Code 5299-5203.  See 38 C.F.R. §§ 4.40, 4.45.  
Indeed, the 20 percent evaluation appears to be fundamentally 
based upon consideration of functional effects of pain, as 
described by the 1998 VA examiners (i.e., some atrophy of 
musculature and inability to lift more than certain weights), 
as the range motion findings could not by themselves support 
the 20 percent evaluation.  Clearly, there is no evidence of 
malunion or nonunion.

The Board observes that radiographic evidence during the 
veteran's August 1998 VA examination revealed mild to 
moderate post-traumatic arthritis to the acromioclavicular 
joint and some slight upward subluxation of the humeral head.  
Similar results were also noted during the July 1997 VA 
examination.  However, pursuant to diagnostic codes 5003 and 
5010, the degenerative changes associated with the 
acromioclavicular joint are rated on the basis of limitation 
of motion under the appropriate diagnostic code, as already 
encompassed under 5299-5203 herein.  Thus, a separate rating 
under codes 5003 or 5010 may not be assigned since this would 
involve rating the same manifestation under different codes, 
which is expressly prohibited.  38 C.F.R. § 4.14 (1998).  
Moreover, the noted slight impairment of the humeral head 
(Code 5202), coupled with the absence of, or disability 
comparable to ankylosis of the scapulohumeral articulation 
(Code 5200), there are no other potentially applicable 
diagnostic codes pursuant to which a higher schedular 
evaluation could be assigned for the left shoulder 
disability.  

The Board acknowledges that the veteran's status post 
fracture of the left clavicle has been reported to produce 
pain during the August 1998 and July 1997 VA examinations.  
As noted above, however, this pain has been taken into 
consideration in granting the veteran a 20 percent disability 
evaluation under Diagnostic Code 5299-5203.  The veteran is 
not shown to have such disabling pain productive of 
functional impairment as to warrant consideration of 
assignment of an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

II.  Analysis of residuals, scars, left clavicle.

The Board notes that the current 10 percent rating under 
diagnostic code 7804, for tender and painful scars, is the 
maximum schedular rating provided for that disability and was 
effective in February 1978 (over 20 years) and thus is 
protected from reduction by the provisions of 38 U.S.C.A. § 
110 (West 1991).  38 C.F.R. § 3.951(b).  Thus, the Board's 
analysis pertains to application of other diagnostic codes 
that would warrant a separate rating.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805. Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck, and Diagnostic 
Codes 7801 and 7802 apply to burn scars.  Thus, these 
diagnostic codes do not apply in this case.  Diagnostic Code 
7803 provides a 10 percent rating for scars that are 
superficial poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 provides a 10 percent rating for scars 
that are superficial, tender and painful on objective 
demonstration.  Diagnostic Code 7805 provides that other 
scars are rated on the limitation of function of the affected 
part.  

Thus, the Board finds that a 10 percent rating under 
Diagnostic Code 7804 was appropriately applied.  However, 
based on the Board's review of noted objective findings 
during the veteran's August 1998 and March 1978 VA 
examinations, a rating higher than 10 percent is clearly not 
in order.  Ten percent is the maximum rating assignable under 
this code.  The scar has been described as 20 centimeters in 
length, well healed, and located in the deltopectoral groove 
and up to the clavicle.  The medical evidence does not 
describe the scar as involving the head, face or neck, and 
thus a 10 percent evaluation is not warranted under 38 C.F.R. 
§ 4.118, Code 7800.  There was no indication that the scar 
was superficial, poorly nourished or experienced repeated 
ulceration. 38 C.F.R. § 4.118, Code 7803.  Finally, noted 
objective findings during the veteran's August 1998 and July 
1997 VA examinations neither revealed residual affects of the 
scars themselves nor revealed additional limitations of 
function that have not already been separately rated under 
Diagnostic Codes 5299-5203, 7805.  Thus, the veteran's 
symptomatology does not more nearly resemble that of the next 
highest evaluation under any of the appropriate rating codes.  
38 C.F.R. § 4.7.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Further, the Board finds no indication that the schedular 
criteria are inadequate to evaluate the disabilities under 
consideration.  In the present case, although the Board has 
found that the veteran's post-operative residuals of left 
shoulder clavicle disability with loss of motion meets the 
criteria for a 20 percent schedular evaluation, there is no 
showing that either disability has caused marked interference 
with employment, beyond that contemplated in the assigned 
evaluations, or necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors 
as outlined above, the Board finds that the criteria for 
submission for assignment of extra- schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996), Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.  A disability evaluation in excess of 20 percent for 
residuals, fracture, left clavicle status post resection, 
distal end is denied.

2.  A disability evaluation in excess of 10 percent for 
residuals, scars, left clavicle status post resection, distal 
end is denied as not warranted under any of the appropriate 
rating codes.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

